DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, specie I, claims 1-3, and 6-11 in the reply filed on November 2, 2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanao (PCT/JP2017/008059, submitted by the applicant, US 2018/0376594, relied upon for the equivalent English translation)  in view of Katsuhiro (JP07273470A, submitted by the applicant), and Ogawa (US 7,446,262).
Regarding claim 1, Hanao, figure 1, discloses a composite substrate comprising: an upper ceramic layer (10a, 10b); a lower ceramic layer (10c, 10d, 10e); and a middle resin layer (20) between the upper ceramic layer and the lower ceramic layer (see figure).
Hanao does not disclose a side surface resin layer on all side surfaces of the composite substrate, the middle resin layer and the side surface resin layer are integral resin layers. 
Katsuhiro, figure 1, discloses a composite substrate with a ceramic layer (1), and resin layers (2a, 2b, 2c), including resin layer on the side surface of the composite substrate to increase the adhesion between the ceramic layer and the resin layer, avoiding the peeling, paragraph 0008.
Ogawa, figure 1, discloses a composite substrate with a ceramic layer (1), and resin layers (10), including resin layer on the side surface of the composite substrate preventing moisture from penetrating into the interface between the ceramic layer and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Hanao with a side surface resin layer on all side surfaces of the composite substrate, the middle resin layer and the side surface resin layer are integral resin layers, as taught by Katsuhiro and Ogawa, in order to enhance bonding between the ceramic layer and the resin layer, avoiding peeling / cracking at the interface.

Regarding claim 2, the modified substrate of Hanao further discloses wherein the upper ceramic layer includes an upper conductive line and an upper via, the lower ceramic layer includes a lower conductive line and a lower via, the middle resin layer includes a middle conductive line and a middle via, and the upper conductive line, the upper via, the lower conductive line, the lower via, the middle conductive line, and the middle via are joined together (see figure). 

Regarding claim 3, the modified substrate of Hanao further discloses wherein the middle conductive line comprises lines in multiple layers (see figure). Additionally, providing additional resin layers with conductive line is merely duplicating the known element, in order to increase wiring density. It has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St. Regis Paper Co. v. Bemis Co., 193 USPQ (CAS 1977).  

Regarding claim 9, the modified substrate of Hanao further discloses wherein the middle resin layer is made of a resin material selected from fluororesins, silicone rubbers, hydrocarbon resins, polyethylenes, polypropylenes, polystyrenes, polyimide-based resins, polyether ketone-based resins, polyphenylene sulfide-based resins, and cycloolefin-based resins (paragraph 0058).

Regarding claim 10, the modified substrate of Hanao further discloses wherein the middle resin layer has a relative permittivity ϵr of 1.5 to 3 (paragraph 0010, 0014.

Regarding claim 11, the modified substrate of Hanao further discloses wherein the middle resin layer has a tensile elastic modulus of 0.02 GPa to 3 GPa (paragraph 0013). 

9.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Hanao, as applied to claim 1 above, and further in view of Hashimoto (US 2011/0024167).
Regarding claim 6, the modified substrate of Hanao discloses wherein a thickness of each of the upper ceramic layer and the lower ceramic layer is less than 50% of a thickness of the composite substrate (obvious as appears in the figure).
Additionally, Hashimoto, figure 1, discloses a composite substrate with ceramic layers (1, and 2), and resin layers (3). Additionally, further discloses a thickness of each 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Hanao with thickness of each of the upper ceramic layer and the lower ceramic layer is less than 50% of a thickness of the composite substrate, as taught by Hashimoto, in order to have desired insulation and balance strength.
Regarding claim 7, the modified substrate of Hanao further discloseswherein a thickness of the middle resin layer is greater than a total thickness of the upper ceramic layer and the lower ceramic layer (obvious as disclosed by Hashimoto. Addtionally, it would have been obvious to select the relative thickness to have desired insulation, as well as, mechanical strength). 

Regarding claim 8, the modified substrate of Hanao further discloses wherein a thickness of the upper ceramic layer and a thickness of the lower ceramic layer are the same (obvious as disclosed by Hashimoto. Additionally, it would have been obvious to select the relative thickness to have desired insulation, as well as, mechanical strength).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Shiraishi (US 2002/0189859), figure 1H, discloses a composite substrate with a ceramic layer (31), and a resin layer (26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / February 12, 2022